Citation Nr: 0837251	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc herniation 
at L5-S1, claimed as low back pain/strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1961 until 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
St. Petersburg regional office (RO) of the Department of 
Veterans Affairs (VA) denying the veteran's low back strain 
service connection claim.

The veteran testified before the undersigned at a hearing 
held at the RO in June 2008.


FINDING OF FACT

There is no nexus between the veteran's current lumbar disc 
herniation at L5-S1 and an injury or disease in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar 
disc herniation at L5-S1 has not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in an August 2006 letter.  This letter told the 
veteran what evidence was needed to substantiate his low back 
strain service connection claim.  The veteran was also 
informed that VA would obtain service records, VA treatment 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  
Finally, the letter notified the veteran that he should 
submit any treatment records relevant to his claim, and 
invited him to send information relevant to his claim.  This 
letter met the duty to notify the veteran in accordance with 
Pelegrini.

The veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the August 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records and VA treatment records have been 
obtained.  He has been afforded a VA examination, and a 
relevant medical opinion has been obtained.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).
  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's service treatment records reflected that he was 
injured in a parachute jumping exercise n May 1964 and that 
he subsequently received treatment for back pain.  Back pain 
in the L2-L3 area was reported, and a subsequent low back X-
ray was negative for any abnormalities.  The veteran was 
prescribed pain medication and returned to duty.  His July 
1964 discharge examination was negative for any relevant 
abnormalities, and the veteran indicated he was in excellent 
health and denied experiencing any relevant illness or injury 
in his Report of Medical History.

The veteran reported in a September 2003 treatment record 
that he had skydived more than ten times since he was 
discharged from service.  

The veteran reported in a May 2005 PTSD examination that he 
enjoyed skydiving until 2002 and that he had been "quite 
active over the years".  Although a number of physical 
ailments were reported, a back disability was not noted.

A September 2006 VA spinal examination revealed the veteran's 
back pain complaints.  He reported undergoing acupuncture 
treatment for this condition in the 1970s but stated that he 
did not have any documentation of this treatment.  No lower 
back X-rays since service were reported.  Physical 
examination revealed lumbar spine tenderness but no spasms.  
The examiner noted the in-service back strain, but found no 
evidence of chronicity of the strain in the 40 yeas since 
that injury.  The examiner reported that he could not relate 
the current low back pain to service without resort to 
speculation.

At his June 2008 travel board hearing, the veteran testified 
that he injured his back during a parachute training exercise 
in which he landed hard.  He reported being prescribed pain 
medication as a result of the incident.  Although he had 
continued to experience back pain following this incident, he 
did not disclose this pain because he feared being forced 
into a medical discharge.  He reported seeking treatment for 
his back pain on occasion beginning in the late 1960s, that 
he began seeking VA treatment in 2004, and that no 
documentation of the medical treatments prior to 2004 were 
available.  He added that back symptoms had been present 
since the in-service injury, but had grown worse with time.

In a July 2008 statement, a VA physician described a recent 
lumbar spine magnetic resonance imaging (MRI) scan that 
revealed a large herniated central disc extrusion abutting 
both nerve roots and both neural formina at L5-S1.  The 
physician opined that it was more likely than not that the 
veteran's current back pain was due to his 1964 parachuting 
accident as the location and character of the back pain had 
not changed, only the intensity of the condition had changed.

VA treatment records from September 2004 until August 2006 
are otherwise negative for any complaints, treatments or 
diagnoses of any lower back condition.

The veteran has a current disability as diagnostic studies 
have shown lumbar disc disease at L5-S1.  An in-service 
injury is documented in the service treatment records and is 
buttressed by the veteran's testimony.  

There is conflicting evidence as to whether the current 
disability is related to the in-service injury.  The veteran 
has offered competent testimony that there was a continuity 
of symptoms from the time of the in-service injury to the 
present.  The July 2008 opinion supports a finding of a link 
between the in-service injury and service.

The evidence against such a link includes the September 2006 
VA examiner's opinion, the absence of any contemporaneous 
evidence of a continuity of symptomatology, and the evidence 
that the veteran was extremely active in the decades after 
service and did not report a back disability in settings 
unrelated to his claim for service connection.  

While the veteran has explained the absence of back 
complaints during service as being due to his efforts to 
avoid a medical discharge, this would not explain why he 
reported no back complaints at the time of his separation 
from service or the negative findings on examination for 
separation from service.  The veteran has also not reported a 
consistent history of his treatment since service, reporting 
variously that treatment began in the late 1960's or in the 
1970's.  The veteran's initial claim for VA compensation 
benefits was received in April 2004, but made no mention of a 
back disability.  Given the negative contemporaneous record, 
the veteran's high level of physical activity, and the 
variations in his recent statements; the Board finds his 
statements and history to lack credibility.

The July 2008 opinion was apparently based on the veteran's 
statements as to a continuity of symptoms, which the Board 
has found to lack credibility.  While the physician reported 
that the back pain had not changed in location, the service 
treatment records report an injury at L2-L3, while the 
current findings were at L5-S1.  The July 2008 opinion also 
reflects no consideration of the contemporaneous record.  For 
these reasons, the July 2008 opinion is of little probative 
value.

The September 2006 opinion does reflect consideration of the 
veteran's statements as well as the contemporaneous record.  
It is therefore of greater probative value.  This opinion 
together with the contemporaneous record weighs the evidence 
against finding a nexus between the current back disability 
and a disease or injury in service.  Inasmuch as the 
preponderance of the evidence is against a nexus between the 
veteran's current lumbar disc herniation and active service, 
reasonable doubt does not arise and the appeal must be 
denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for lumbar disc herniation 
at L5-S1, claimed as low back strain, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


